DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

          The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

            The terminal disclaimer filed on May 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-7,995,614, US-8,155,656, US-8,290,502, US-8,937,915, US-9,077,595, US-9,391,757, US-9,912,432 and US-10,742,344 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

            Claims 1 – 18 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1 and 10, the prior art of record, specifically R1-061676 (“Multiplexing Method for Orthogonal Reference Signals for E-UTRA Uplink” 

           However, none of the cited prior art alone or in combination provides the motivation to teach: “the sequence being within one of a first group and a second group, the first group being divided into first subgroups each, including a first number of one or more of first sequences, the second group being divided into second subgroups each including a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number.”



Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633